Citation Nr: 0519096	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  02-03 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San Antonio, 
Texas


THE ISSUES

1.  Entitlement to Department of Veterans Affairs (VA) 
reimbursement or payment for the cost of unauthorized 
services provided at Detar Hospital from January 7, 2002 to 
January 10, 2002.  

2.  Entitlement to Department of Veterans Affairs (VA) 
reimbursement or payment for the cost of unauthorized 
services provided at Citizens Medical Center from January 10, 
2002 to January 17, 2002.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



REMAND

As a preliminary matter, the Board notes that the deceased 
veteran appealed the VAMC's March and June 2002 decisions 
denying his claim for reimbursement or payment for the cost 
of unauthorized services provided at Detar Hospital from 
January 7, 2002 to January 10, 2002; Citizens Medical Center 
from January 10, 2002 to January 17, 2002; and by a private 
physician on January 28, 2002.  
in a separate Board decision, the deceased veteran's claim 
for reimbursement or payment for the cost of unauthorized 
services provided at Detar Hospital from January 7, 2002 to 
January 10, 2002; Citizens Medical Center from January 10, 
2002 to January 17, 2002; and a private physician on January 
28, 2002.  
 there are several procedural questions raised by the record.  
First, is the veteran's daughter, a claimant as defined by 
38 C.F.R. § 17.1004 (2004) and properly listed as the 
appellant.  Or, in this case are the proper claimants Detar 
Hospital and Citizens Medical Center.  

The claims on the title page arose when the veteran suffered 
a myocardial infarction for which he sought emergency 
treatment on January 3, 2002 at Memorial Medical Center.  The 
veteran was discharged on January 7, 2002 and transferred to 
Detar Hospital where a cardiac catherization was performed.  
The veteran was then discharged on January 10, 2002 and 
transferred to Citizens Memorial Hospital where coronary 
artery bypass surgery was performed.  The veteran was 
discharged on January 17, 2002.  

The VA Medical Center in an April 2002 determination approved 
payment for emergency services rendered at the Memorial 
Medical Center from January 3-6, 2000.  The payment was made 
under the Veterans Millennium Health Care and Benefits Act, 
Public Law 106- 177, referred to as the "Millennium Bill 
Act."  The Millennium Bill Act provided payment or 
reimbursement for emergency services for nonservice-connected 
conditions in non-VA facilities.  The statute is codified at 
U.S.C.A. § 1725 (West Supp. 2002) and regulations regarding 
its implementation appear at 38 C.F.R. §§ 17.1000-1008 
(2004).  

The regulations provide a claimant for payment or 
reimbursement under 38 U.S.C.A. § 1725 must be the entity 
that furnished the treatment, the veteran who paid for the 
treatment, or the person or organization that paid for such 
treatment on behalf of the veteran.  38 C.F.R. § 17.1004 
(2004).  In general the claim must be filed within 90 days of 
the date the veteran was discharged from the facility that 
furnished emergency treatment.  

The claims folder contains a February 2002 letter from the VA 
Medical Center to Detar Hospital explaining what is needed to 
complete their claim.  Later the same month the additional 
materials required were received from Detar Hospital.  In 
April 2002 the VA Medical Center sent a letter to Detar 
Hospital denying payment for services rendered to the veteran 
from January 7-10, 2002.  The last paragraph of the letter 
states that Notice of Procedural and Appellate Rights was 
being sent to the veteran.  There is no indication in the 
record that Detar Hospital was informed of its appellate 
rights.  The regulations require that a claimant and his or 
her representative will be informed of appellate rights 
including the rights to representation and to a personal 
hearing.  The agency of original jurisdiction will provide 
this information in each notification of a determination of 
entitlement or nonentitlement to VA benefits.  38 C.F.R. 
§ 19.25 (2004).  

The claims folder also contains an April 2002 letter from the 
VA Medical Center to Citizens Medical Center denying payment 
for services rendered to the veteran from January 10-17, 
2002.  The last paragraph of that letter again stated the 
Notice of Procedural and Appellate Rights was being sent to 
the veteran.  

Neither Datar Hospital or Citizens Medical Center was 
properly notified of the April 2002 denial under 38 C.F.R. 
§ 19.25 and given an opportunity to file a notice of 
disagreement with those VA determinations.  The claims must 
be remanded to the VA Medical Center for them to provide 
proper notice to both medical providers.  

In February 2002 the veteran submitted a notice of 
disagreement with a letter he stated was dated February 11, 
2002 denying payment for the medical services rendered in 
January 2002 at Datar and Citizens.  He was issued a 
statement of the case and then submitted a substantive appeal 
in May 2002.  Subsequently, an entry in the claims folder 
states that "as per notice in the Victoria Advocate 
Newspaper" the veteran died on August [redacted], 2002.  The VA 
Medical Center held the appeal inactive as noted in a Routing 
and Transmittal Sheet.  A VA Form 1-8 lists the veteran's 
daughter as the appellant.  

There is nothing in the claims folder which indicates the 
veteran, his daughter or his estate paid either Detar 
Hospital or Citizens Medical Center for the treatment he 
received in January 2002.  Based on the evidence currently of 
record only Detar Hospital and Citizens Medical Center are 
proper claimants within the meaning of 38 C.F.R. § 17.1004.  
The claim must remanded to give the veteran's daughter or his 
estate the opportunity to present evidence that either the 
veteran, his estate or his daughter paid for treatment he 
received at either Detar Hospital or Citizens Medical Center 
in January 2002.  

The claims folder also contains correspondence from The 
Healthcare Receivables Management Company (AHC) and their 
attorney, on behalf of both Detar Hospital and Citizens 
Medical Center.  The claims folder does not contain any 
documentation AHC has been appointed their representative.  

In addition, although the statement of the case issued by the 
VA Medical Center indicates the veteran did not have any 
adjudicated service connected disabilities, there is no 
documentation that supports that conclusion.  

The VA Medical Center should ensure compliance with the duty 
to assist, documentation and notification requirements set 
forth in the Veterans Claims Assistance Act (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  The claimants must be provided with the 
appropriate assistance and notice under the VCAA, to include 
what they must show to prevail in their claims, what 
information and evidence they are responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  

In view of the foregoing, the claims on appeal must be 
remanded to the VA Medical Center in order to ensure the 
parties are afforded due process.  Accordingly the claim is 
remanded for the following actions.  

1.  The VA Medical Center is to issue a 
supplemental statement of the case to the 
veteran's daughter and his estate, which 
includes 38 C.F.R. § 17.1004 explaining 
who may claim payment or reimbursement.  

2.  The VA Medical Center is to properly 
notify Detar Medical Center, Citizens 
Medical Center and AHC and its attorney 
or the April 2002 VA determinations their 
claims for payment for treatment rendered 
in January 2002 were denied and informed 
of their procedural and appellate rights.  

3.  The VA Medical Center is to document 
in the claims folder any communication 
from the RO that indicates whether or not 
the veteran had any adjudicated service-
connected disabilities in January 2002.  

4.  The VA Medical Center must assure 
compliance with the requirements of the 
VCAA, codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  See also 38 C.F.R. §§ 3.102, 
3.159 and 3.326(a) (2003).  The Medical 
Center's attention is directed to 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
claimant which evidence the VA will 
obtain and which evidence the claimant is 
expected to present.  The RO should 
provide the claimants written 
notification specific to their claims of 
the impact of the notification 
requirements on their claims.  

5.  Thereafter, the VA Medical Center 
should ensure that no other notification 
or development action, in addition to 
that directed above, is required.  If 
further action is required, they should 
undertake it before further adjudication 
of the claims.  

6.  After completing any additional 
notice and development deemed necessary, 
the claims for payment or reimbursement 
for medical treated rendered to the 
veteran at Detar Hospital from January 7-
10, 2002 and at Citizens Medical Center 
from January 10-17, 2002 must be 
readjudicated.  If any benefit sought on 
appeal remains denied, the claimants and 
their representatives should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for payment or reimbursement.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
Medical Center.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




